DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the location” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the dorsal cantle region” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the ventral cantle region” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Casasanta (20040147346) in view of Garvey (20040147346) and Phelan (20080200288).

 	Regarding claim 1, Casasanta (Figures 1-8) teaches a knob (10) (Para. 0024) adapted for insertion into a hollow end of a sports implement having a shaft including a central longitudinal axis (Fig. 8, Part No. 80), a head (Fig. 8D, Part No. 100) at one end of the shaft, a gripping end at an opposing end of the shaft, and an outer surface, the knob comprising: a central longitudinal axis (28) (Para. 0028), a tang (16) (Para. 0025) and a tang end for insertion into the hollow end of the sports implement; a grip having a neck region (Fig. 2, Part No. 22), a flange region (Fig. 1-2, Part No. 30), and a grip end and a step (See annotated Fig. 1 in this document) between the tang and the grip (Para. 0027, 0036), the step comprising a surface adjoining a surface defined by the tang (16), the neck region positioned immediately adjacent to the step and having an outer gripping surface defining a gripping surface dimension at the location adjacent to the step (See fig. 2), the neck region having a length extending from the step to the dorsal cantle region and the ventral cantle region (See annotated Fig. 1 in this document), the flange region including a dorsal cantle region and a ventral cantle region, the dorsal and ventral cantle regions extending an entire distance between the neck region and the grip end and on opposing sides of an imaginary coronal plane and bisected by an imaginary sagittal plane that is orthogonal to the imaginary coronal plane (See annotated Fig. 1 in this document), the dorsal and ventral cantle regions each providing a curved support surface having a radius of curvature in the sagittal plane (See annotated Fig. 1 in this document), the grip end including a bottom surface distal to the tang.  
	Casasanta does not teach a step between the tang and the grip adapted for abutting an end surface, the dorsal and ventral cantle regions each providing a curved support surface having a constant radius of curvature in the sagittal plane, the step comprising a flat planar surface adjoining a surface defined by the tang, the grip end including a planar bottom surface distal to the tang, wherein the outer gripping surface of the neck region is equidistant from the central longitudinal axis along its entire length, the gripping surface dimension of the neck being equal to a dimension of the outer surface of the sports implement where the sports implement abuts the knob.
	Garvey (Figures 1-5) teaches a step (See Fig. 1-3; Col. 2, Lines 54-67) between the tang and the grip adapted for abutting an end surface, the step comprising a flat planar surface (See figure 1-3) adjoining a surface defined by the tang (Fig. 3, Part No. 26b), the grip end including a planar bottom surface (See fig. 2) distal to the tang (Col. 2, Lines 54-63), wherein the outer gripping surface of the neck region (26a) is equidistant from the central longitudinal axis along its entire length (See Fig. 2), the gripping surface dimension of the neck (Fig. 2, Part No. 26a) being equal to a dimension of the outer surface of the sports implement (10) where the sports implement abuts the knob (See fig. 1-3).
 	Phelan (Figures 1-33) teaches the dorsal and ventral cantle regions each providing a curved support surface having a constant radius of curvature in the sagittal plane (See figure 23) (Para. 0077).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Casasanta with the gripping surface dimension of the neck being equal to a dimension of the outer surface of the sports implement as taught by Garvey as a means of providing a knob inserted in a sports stick where the knob and sports stick are flush with each other (Garvey: Col. 2, Lines 54-59), and to provide Casasanta with the dorsal and ventral cantle regions each providing a curved support surface having a constant radius of curvature in the sagittal plane as taught by Phelan as a means of making an angle between an axis of a sports stick and an axis of a knob of the sports stick in range from about 20 degrees to about 70 degrees (Phelan: Para. 0077).


	Regarding claims 2-3, the modified Casasanta (Figures 1-8) teaches the dorsal and ventral cantle regions each providing a curved support surface having a radius of curvature in the sagittal plane (See annotated Fig. 1 in this document). 
 	The modified Casasanta does not teach a ratio of the radius of curvature of the ventral cantle region to the radius of curvature of the dorsal cantle region is (i) at least 2:1, respectively; or (ii) at least 3;1, respectively; or (iii) at least 5.1, respectively; and a ratio of the radius of curvature of the ventral cantle region to the radius of curvature of the dorsal cantle region is (i) less than 20:1; or (ii) less than 15:1; or (iii) less than 10:1.  
 	It is noted the limitations of claims 2-3 are directed to the dimensions (radius) of the claimed ventral cantle region and dorsal cantle region. The prior art of Casasanta teaches a ventral cantle region and a dorsal cantle region that inherently have a radius of curvature (though specific values of the radii are not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Casasanta with a ratio of the radius of curvature of the ventral cantle region to the radius of curvature of the dorsal cantle region is at least 2:1, respectively, as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 4, the modified Casasanta (Figures 1-8) teaches the imaginary sagittal plane (Fig. 3A, Part No. D1) bisects each of the dorsal and the ventral cantle regions into symmetrical halves, respectively and the imaginary coronal plane (Fig. 3A, Part No. D2) intersects with the imaginary sagittal plane (D1) at the central longitudinal axis in a center of the bottom surface (Para. 0032).  


	Regarding claim 5, the modified Casasanta (Figures 1-8) teaches the ventral cantle region smoothly transitions about the central longitudinal axis to the dorsal cantle region (See fig. 1-2 and 8).  


	Regarding claims 6, the modified Casasanta (Figures 1-8) teaches the neck and the grip end have a circumference (though a specific value of the circumference is not disclosed).
 	The modified Casasanta does not teach the neck has a circumference and the grip end has a circumference that (i) is at least 110% of the circumference of the neck; or (ii) at least 150% of the circumference of the neck; or (iii) at least 200% of the circumference of the neck; or (iv) at least 300% of the circumference of the neck.  
	It is noted the limitations of claim 6 are directed to the dimensions (circumference) of the claimed neck and grip. The prior art of Casasanta teaches the neck and the grip end have a circumference (though a specific value of the circumference is not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Casasanta with the neck has a circumference and the grip end has a circumference that is at least 110% of the circumference of the neck as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 8, the modified Casasanta (Figures 1-8) teaches the grip has a length, as measured along the central longitudinal axis, and the knob and the tang has a complementary length, as measured along the central longitudinal axis, (though specific values of the respective lengths are not disclosed).
 	The modified Casasanta does not teach the grip has a length, as measured along the central longitudinal axis, that is 40% to 60% of the length of the knob and the tang has a complementary length, as measured along the central longitudinal axis that is 60% to 40% of the length of the knob.  
	It is noted the limitations of claim 8 are directed to the dimensions (length) of the claimed grip, knob, and tang. The prior art of Casasanta teaches a grip, knob, and tang that inherently have a length (though a specific value of the lengths are not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Casasanta with the grip has a length, as measured along the central longitudinal axis, that is 40% to 60% of the length of the knob as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 9, the modified Casasanta (Figures 1-8) teaches the neck has a length (though a specific value of the length is not disclosed).
 	The modified Casasanta does not teach the neck has a length measured along the central longitudinal axis between 0.5 to 1.5 inches.  
	It is noted the limitations of claim 9 are directed to the dimensions (length) of the claimed neck. The prior art of Casasanta teaches the neck has a length (though a specific value of the length is not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Casasanta with the neck has a length measured along the central longitudinal axis between 0.5 to 1.5 inches as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 10, the modified Casasanta (Figures 1-8) teaches (i) the knob comprises a ceramic, metal, polymer, composite, wood or a composite or laminate thereof (Para. 0034); or (ii) the knob comprises a ceramic, metal, polymer, composite, or a composite or laminate thereof (Para. 0034).  


	Regarding claim 11, the modified Casasanta (Figures 1-8) teaches a combination of a hockey stick and a knob (Para. 0037-0038), the knob corresponding to the knob of claim 1 and being inserted into a hollow end of the hockey stick (Fig. 8, Part No. 80) (Para. 0037) wherein the ventral cantle region of knob is on the same side of the hockey stick as a blade (Fig. 8, Part No. 100) of the hockey stick (See fig. 8).  


	Regarding claim 12, the modified Casasanta (Figures 1-8) teaches the knob is securely affixed to the sports implement, by welding, screws (Para. 0037), nails, staples, glue (Para. 0037), adhesive (Para. 0037), heat-activated glue (Para 0037), or epoxy (Para. 0037).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Casasanta in view of Garvey and Phelan, further in view of Gibbons (4553753).

	Regarding claim 7, the modified Casasanta (Figures 1-8) teaches the tang inherently has a length (though a specific value of the length is not disclosed). 
 	The modified Casasanta does not teach the tang has a length measured along the central longitudinal axis of 2 inches to 3 inches, and wherein the tang has an end that is beveled at an angle of 30 to 60 from the longitudinal sides of the tang and toward the longitudinal central axis to allow for easier initial guided insertion of the tang into the hollow end of the implement.  
	It is noted the recitation in claim 7 of “the tang has a length measured along the central longitudinal axis of 2 inches to 3 inches” is directed to the dimensions (length) of the claimed tang. The prior art of Casasanta teaches the tang inherently has a length (though a specific value of the length is not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Casasanta with the tang has a length measured along the central longitudinal axis of 2 inches to 3 inches as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 	Gibbons (Figures 1-8) teaches the tang (Fig. 1, Part No. 12) has an end that is beveled at an angle (though a specific value of the angle is not disclosed) from the longitudinal sides of the tang and toward the longitudinal central axis.
	The examiner notes that the prior art of Gibbons teaches a tang (Fig. 1, Part No. 12) that has an end that is beveled at an angle (though a specific value of the angle is not disclosed). The examiner notes that the difference between the claimed apparatus and the prior art of Gibbons is the claim recitation of “the tang has an end that is beveled at an angle of 300 to 600 from the longitudinal sides of the tang.” Modifying the prior art of Gibbons to provide for the tang has an end that is beveled at an angle of 300 to 600 from the longitudinal sides of the tang amounts to finding optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Gibbons with the tang has an end that is beveled at an angle of 300 to 600 from the longitudinal sides of the tang as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 	It would have been obvious to of ordinary skill in the art at the effective filing daft of the claimed invention to provide the modified Casasanta with the tang has an end that is beveled at an angle of 300 to 600 from the longitudinal sides of the tang as a means of changing the shape of the end of the tang according to the design choice of one of ordinary skill in the art (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and also as a means of using known work in one field of endeavor (a knob for a sports stick) prompting variations of it (the tang has an end that is beveled at an angle) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Casasanta in view of Garvey.

	Regarding claim 13, Casasanta (Figures 1-8) teaches a knob (10) (Para. 0024) adapted for insertion into a hollow end of a sports implement having a shaft including a central longitudinal axis (Fig. 8, Part No. 80), a gripping end, and an outer surface, the knob comprising: a tang (16) (Para. 0025) and a tang end for insertion into the hollow end of the sports implement (Para. 0037-0038), a grip comprising a neck region, a flange region, a grip end, and a central longitudinal axis extending therethrough, the neck region having an outer gripping surface and the grip end having a bottom surface distal to the tang, a step (See annotated Fig. 1 in this document) between the tang and the grip (Para. 0027, 0036), the step comprising a surface adjoining a surface defined by the tang and being positioned immediately adjacent to the neck region and having a second thickness, the flange region comprising a dorsal cantle region and a ventral cantle region (See annotated Fig. 1 in this document), the dorsal and ventral cantle regions extending an entire distance between the neck region and the grip end and on opposing sides of an imaginary coronal plane and bisected by an imaginary sagittal plane orthogonal to the imaginary coronal plane, the dorsal and ventral cantle regions each providing a curved support surface, wherein the dorsal cantle region and ventral cantle region are asymmetric relative to each other about the coronal plane (Fig. 3A, Part No. D2) and the sagittal plane (Fig. 3A, Part No. D1) bisects each of the ventral and the dorsal cantle regions into symmetrical halves (See Fig. 3A), respectively, the neck region having a length extending from the step to the dorsal cantle region and the ventral cantle region.
	Casasanta does not teach the grip end having a planar bottom surface distal to the tang, a step between the tang and the grip adapted for abutting an end surface of the hollow end of the sports implement when the tang is inserted therein, the step comprising a flat planar surface adjoining a surface defined by the tang and being positioned immediately adjacent to the neck region and having a second thickness equal to the first thickness of the sports implement, the outer surface of the neck region being equidistant from the central longitudinal axis along the entire length thereof.
 	Garvey (Figures 1-5) teaches the grip end having a planar bottom surface (See fig. 2) distal to the tang (Col. 2, Lines 54-63), a step (See Fig. 1-3; Col. 2, Lines 54-67) between the tang and the grip adapted for abutting an end surface of the hollow end of the sports implement when the tang is inserted therein, the step comprising a flat planar surface (See figure 1-3) adjoining a surface defined by the tang  (Fig. 3, Part No. 26b) and being positioned immediately adjacent to the neck region and having a second thickness equal to the first thickness of the sports implement (See fig. 1-3), the outer surface of the neck region (Fig. 2, Part No. 26a) being equidistant from the central longitudinal axis along the entire length thereof (See fig. 1-3).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Casasanta with the step having a second thickness equal to the first thickness of the sports implement as taught by Garvey as a means of providing a knob inserted in a sports stick where the knob and sports stick are flush with each other (Garvey: Col. 2, Lines 54-59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711